Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 23, 2021

                                     No. 04-20-00567-CV

   Brad G. GROUNDS, HAP Land LLC, Shale Marketplace LLC and GW3 Royalties LLC.,
                                  Appellants

                                               v.

  FIRST GROUNDROCK ROYALTIES, LLC, Step Groundrock Investment, LP and South
                      Texas Energy Partners, LLC,
                              Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-05965
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER

       Appellants’ reply brief is due on March 2, 2021. See TEX. R. APP. P. 38.6(c). Before the
due date, Appellants filed an unopposed motion for an extension of time to file the reply brief.
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on March 12, 2021.
See id. R. 38.6(d).
       It is so ORDERED on February 23, 2021.

                                                                  PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court